         Case 1:19-cr-00187-AT Document 23 Filed 01/28/21 Page 1 of 1

                                                          USDC SDNY
UNITED STATES DISTRICT COURT                              DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                             ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                 DOC #: _________________
                                                          DATE FILED: 1/28/2021

             -against-
                                                                   19 Cr. 187 (AT)

DIVINE GARCIA,                                                        ORDER

                       Defendant.
ANALISA TORRES, District Judge:

       The violation of supervised release hearing scheduled for January 28, 2021, is
ADJOURNED to February 4, 2021, at 2:00 p.m. The hearing will be conducted in accordance
with the Court’s order at ECF No. 16.

      SO ORDERED.

Dated: January 28, 2021
       New York, New York
